Case 19-02914-JJG-13   Doc 2   Filed 04/24/19   EOD 04/24/19 17:01:37   Pg 1 of 5
Case 19-02914-JJG-13   Doc 2   Filed 04/24/19   EOD 04/24/19 17:01:37   Pg 2 of 5
Case 19-02914-JJG-13   Doc 2   Filed 04/24/19   EOD 04/24/19 17:01:37   Pg 3 of 5
Case 19-02914-JJG-13   Doc 2   Filed 04/24/19   EOD 04/24/19 17:01:37   Pg 4 of 5
Case 19-02914-JJG-13   Doc 2   Filed 04/24/19   EOD 04/24/19 17:01:37   Pg 5 of 5




                                   /s/ Tommy Birnell




                                   /s/ Ophelia Birnell
